                          _______________..
          Case 1:21-cr-00272-CM Document 26 Filed 05/18/21 Page 1 of 2
                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mo llo Building
                                               r          One Sa ini Andrew 's Pla:a
                                           \              New Yo rk , New Yo rk /000 7




BYECF
Honorable Colleen McMahon
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY I 0007

       Re:     United States v. Laforest et al., 21 Cr. 272 (CM)

Dear Judge McMahon:

        The Government respectfully submits this letter to request: (I) a technical modification to
the bail conditions for defendants Tatiana Laforest and Sanjay Laforest; and (2) a substantive
modification to the bond for Sanjay Laforest. First, the technical modification: The defendants'
bonds each state that location monitoring equipment should prevent the defendants from entering
areas near airports. Pretrial Services has requested that the Court clarify this condition by
specifically ordering that the defendants are prohibited from entering areas near airports.

        Pretrial Services has explained to the Government that equipment cannot prevent the
defendants from entering a location. The Court, however, can prohibit the defendants from
entering a location, and Pretrial Services will enforce that prohibition through location monitoring,
which will alert Pretrial Services if they violate the condition.

       The defendants consent to this modification. This modification is not necessary for
defendants Sabitri Laforest and Garry Laforest; their bonds correctly prohibit the defendants
themselves from entering airports without prior authorization.

         Second, the substantive modification. Counsel for Sanjay Laforest has represented to the
Government that, in light of the Government's execution of a forfeiture warrant seizing a
significant amount of cash and securities, Sanjay Laforest no longer has sufficient assets to satisfy
the collateralized portion of his bond. Unlike his three co-defendants, Sanjay Laforest does not
own real property he can potentially pledge to the secure the bond. Accordingly, the Government
consents to Sanjay La forest's request to forego the $ I 00,000 collateral as a requirement of his
bond. In turn, however, Sanjay Laforest has agreed that the unsecured portion of the bond that
must be signed by himself and cosigned by three financial responsible people will be raised from
$ I million to$ 1.5 million.
                                                   !:·
                                                         USDCSDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC#:
                                                         DATE FILED:
                                                                                      I   I
                                                                                  3 )~ )i>;}l
                     _______________..
          Case 1:21-cr-00272-CM Document 26 Filed 05/18/21 Page 2 of 2

                                                                                      Page 2


       The Government respectfully requests that the Court so order these modifications to the
defendants' bail conditions.


                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney

                                        by: Isl Matthew R. Shahabian
                                            Matthew R. Shahabian
                                            Assistant United States Attorney
                                           (212) 637-1046
CC:    Counsel of Record (by ECF)
